 
 
 
 
 
 
 
 

 
ORI GREAT WEST HOLDINGS, INC.
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN



ORI GREAT WEST HOLDINGS, INC.
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN
(Effective as of January 1, 2005) 

--------------------------------------------------------------------------------

 
ARTICLE ONE
 
PURPOSE AND EFFECTIVE DATE
 
1.1 The Purpose of this Plan is to further the long-term growth in earnings of
ORI Great West Holdings, Inc. by offering long-term incentives in addition to
current compensation to those officers and key employees of this Company and its
subsidiary Employers who have been or are expected to be largely responsible for
such growth.
 
1.2 This Plan is effective as of January 1, 2005, and shall apply to
calculations and awards made in 2005 and subsequent years. In addition, this
Plan shall apply to any amounts transferred to this Plan from the ORI Great West
Holdings, Inc. Amended and Restated Key Employees Performance Recognition Plan,
dated April 8, 2002, as amended (the “2002 Plan”), which were not yet vested as
of December 31, 2004.
 
1.3 The Company intends that this Plan comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Department of Treasury regulations and other guidance promulgated thereunder.
This Plan shall be administered in a manner that will comply with Section 409A
of the Code. Any provision of this Plan that is not in compliance with Section
409A shall have no force and effect, and no action shall be taken with respect
to this Plan that would violate any provisions of Section 409A.
 
ARTICLE TWO
 
DEFINITIONS
 
2.1 “Plan” shall mean this ORI Great West Holdings, Inc. 2005 Key Employees
Performance Recognition Plan.
 
2.2 “Company” shall mean ORI Great West Holdings, Inc., a corporation organized
under the laws of the State of Delaware.
 


2.3 “Employer” and “Employers” shall mean the Company and each other corporation
or organization which is wholly or partially owned by the Company, either
directly or indirectly, and is designated by the Committee as an Employer under
this Plan. As of the effective date of this Plan, the Employers are:
 
Great West Casualty Company
Joe Morten & Son, Inc.
Joe Morten & Son of Texas, Inc.
Great West Insurance Agencies, Inc.
Great West Risk Management, Inc.
Great West Services, Inc.
American General Agency, Inc.
Motor Ways, Inc.


2.4 “Chief Executive Officer” or “CEO” shall mean the chief executive officer of
the Company.
 
2.5 “CEO, ORI” shall mean the chief executive officer of Old Republic
International Corporation.
 
2.6 “Committee” shall mean the Committee appointed to direct the administration
of the Plan and shall consist of the CEO of the Company and the Chairman and
President of Old Republic International Corporation.
 
2.7 “Employee” shall mean any person who is employed by the Employer on a
full-time basis and who is compensated for such employment by a regular salary.
“Employee” shall include officers of an Employer but shall not include directors
who are not otherwise officers or employees.
 
2.8 “Eligible Employee” shall mean an Employee who pursuant to Section 5.1
hereof has been selected to share in the allocation of the Performance
Recognition Pool for any given year.
 
2.9 “Year of Service” shall mean each year of continuous employment with an
Employer after first establishing an Account in the Plan.
 
2.10 “2005 Plan Account” shall mean with respect to any Employee, unless
otherwise specified, the record of:
 

-2-


(a) credits in connection with the allocations and interest credited to such
account pursuant to Articles Five and Six of this Plan,
 
(b) payments to him or her under the Plan pursuant to Article Six of this Plan,
and
 
(c) forfeitures, if any, pursuant to Articles Six and Seven of this Plan.
 
2.11 “2002 Plan Account” shall mean the total credits which were granted to an
Employee’s account under the 2002 Plan, including, unless otherwise specified,
those which were vested as well as those which were not vested as of December
31, 2004.
 
2.12 “Unvested 2002 Plan and/or Performance Multiplier Account” shall mean only
those 2002 Plan Account credits which were not vested as of December 31, 2004,
together with any Performance Multiplier credits calculated pursuant to
paragraph (a) of Section 5.2 of this Plan, or, if all 2002 Plan Account credits
were vested as of December 31, 2004, then the term shall mean just the
Performance Multiplier credits calculated pursuant to paragraph (a) of Section
5.2 of this Plan.
 
2.13 “Calculation Year” shall mean the Company’s fiscal year immediately
preceding the year for which the Performance Recognition Pool is being
calculated.
 
If there is an operating loss in the year prior to the Calculation Year, the
“prior year” to be used in the following definitions and for Section 4.1
calculations is the first year prior to the Calculation Year in which there was
an operating profit.


2.14 “Minimum Return on Equity” shall mean a percentage applied to the Company’s
average consolidated and combined shareholders’ equity (i.e., mean of beginning
and ending balances, adjusted for unrealized investment gains or losses, net of
applicable income taxes, if any) for the Calculation Year. The percentage shall
be that percentage, obtained from public information, equal to two times the
mean of the five year average post-tax yield on 10-year and 30-year U.S.
Treasury Securities. The Committee shall annually compute and announce this
value as it pertains to a Calculation Year.
 

-3-


2.15 “Excess Return on Equity” shall mean the Calculation Year’s Consolidated
Net Operating Income in excess of the Minimum Return on Equity all calculated in
accordance with generally accepted accounting principles (GAAP). Net operating
income shall exclude realized gains or losses on sales of investment securities
or any other assets (irrespective of the treatment of such amounts under GAAP)
and extraordinary credits or charges.
 
2.16 “Base Salary” shall mean the Employee’s basic salary at the rate in effect
at the end of the Calculation Year, excluding bonuses, overtime, extraordinary
compensation and contributions to the Old Republic International Corporation
Employees Savings and Stock Ownership Plan.
 
2.17 “Consolidated Net Operating Income” shall mean the Company’s and its
subsidiaries’ and branches’ consolidated and combined income determined in
accordance with GAAP and adjusted for payment of income taxes and for the income
of subsidiaries and affiliates carried on an equity basis. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.18 If in any Calculation Year the Company acquires any other business
accounted for as a purchase whose earnings contribute five percent (5%) or more
to such Year’s Consolidated Net Operating Income, the earnings of the acquired
Company for the year of acquisition and the next succeeding year shall be
eliminated (together with related purchase accounting adjustments) in order to
calculate the performance data described in Sections 2.14 through 2.25 herein.
No elimination from any year shall be made when the acquired company has been
owned by the Company for two consecutive calendar years. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.19 “Earnings Per Share” shall mean fully diluted earnings per share (net of
any paid or accrued dividends on preferred stock) calculated in accordance with
AICPA Accounting Principles Board Opinion No. 15 or any later superseding
opinions.
 

-4-


2.20 “Performance Multiplier” shall mean the number of percentage points by
which the Earnings Per Share for the Calculation Year exceeds one hundred twelve
percent (112%) of the Earnings Per Share for the prior year.
 
2.21 “Composite Investment Income Yield” shall mean the composite investment
income yield on Old Republic International Corporation’s consolidated investment
portfolio for the Calculation Year.
 
2.22 “Profit Sharing Base” shall mean the sum of:
 
(a) Earnings Growth multiplied by the Earnings Per Share Multiplier; and
 
(b) The Excess Return on Equity multiplied by the Excess Return on Equity
Multiplier.
 
2.23 “Earnings Growth Multiplier” shall mean the percentage, ranging from zero
percent (0%) to ten percent (10%), determined on the basis of the following
schedule:
 
Year Over Year % Change                       Earnings
    in Operating Earnings      Growth Multiplier
 
0% to 6.00%      0%
6.01% to 10.00%                                              2.5%
10.01% to 15.00%                                            5.0%
15.01% to 20.00%                                            7.5%
Over 20.00%                                                  10.0%


2.24 “Excess Return on Equity Multiplier” shall mean the percentage, ranging
from five percent (5%) to fifty percent (50%), determined on the basis of the
following scale:
 
            % by Which Current
             Year’s ROE Exceeds
         Targeted Minimum ROE          Excess Return on Equity Multiplier  
                    0% to 10%                                     5.0% + 0.5%
for each full 1% exceeding 5% (Max 7.5%)
             10.01% to 20%                                   10.0% + 0.5% for
each full 1% exceeding 10% (Max 15.0%)
             20.01% to 30%                                   17.5% + 0.5% for
each full 1% exceeding 20% (Max 22.5%)
             30.01% to 40%                                   20.0% + 0.5% for
each full 1% exceeding 30% (Max 25.0%)
             40.01% to 50%                                   22.5% + 0.5% for
each full 1% exceeding 40% (Max 27.5%)
             50.01% to 60%                                   27.5% + 0.5% for
each full 1% exceeding 50% (Max 32.5%)
             60.01% to 70%                                   32.5% + 0.5% for
each full 1% exceeding 60% (Max 37.5%)
             70.01% and Over                               37.5% + 0.5% for each
full 1% exceeding 70% (Max 50.0%)
 

-5-


2.25 “Earnings Growth” shall mean the Calculation Year’s Consolidated Net
Operating Income adjusted for dividend requirements on preferred stock issued
and outstanding during such year in excess of the prior year’s Consolidated Net
Operating Income.
 
2.26 “Parent Company” shall mean Old Republic International Corporation.
 
2.27 “Change of Control” shall mean any one of the following events that
constitutes a “change in the ownership or effectiveness control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” under Section 409A of the Code:
 
(a) Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires ownership of
stock of the Parent Company that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Parent Company; provided that, if any
one person or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Parent Company, the acquisition of additional stock by the same
person or persons is not considered to cause a “Change of Control;” and provided
further that, an increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Parent
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph.
 
-6-


(b) Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Parent Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Parent Company.
 
(c) The date, during any period of twelve (12) consecutive months, on which
individuals who at the beginning of such period constitute the entire Board of
Directors of the Parent Company shall cease for any reason to constitute a
majority thereof, unless the election of each new director comprising the
majority was approved by a vote of at least a majority of the Continuing
Directors, as hereinafter defined, in office on the date immediately prior to
the date of such election. For purposes hereof, a “Continuing Director” shall
mean:
 
(i) any member of the Board of Directors of the Parent Company at the close of
business on January 1, 2005;
 
(ii) any member of the Board of Directors of the Parent Company who succeeded
any Continuing  Director described in subparagraph (a) above if such successor
was elected, or nominated for election by the Parent Company’s stockholders, by
a majority of the Continuing Directors then still in office; or
 
(iii) any director elected, or nominated for election by the Parent Company’s
stockholders, to fill any vacancy or newly-created directorship on the Board of
Directors of the Parent Company by a majority of the Continuing Directors then
still in office.
 

-7-


(d) Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Parent Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all the assets of the Parent Company immediately prior to such
acquisition or acquisitions. For the purposes of this paragraph, “gross fair
market value” means the value of the assets of the Parent Company, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets. In addition, a transfer of assets by the Parent
Company under this paragraph shall not be considered a “Change of Control” if
the assets are transferred to:
 
(i) A shareholder of the Parent Company (immediately before the asset transfer)
in exchange for or with respect to the Parent Company’s stock;
 
(ii) An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Parent Company;
 
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Parent Company; or
 
(iv) An entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a person described in paragraph
(c) above.
 
ARTICLE THREE
 
ADMINISTRATION
 
3.1 The Plan shall be administered by the Committee. The membership of the
Committee may be reduced, changed, or increased from time to time in the
absolute discretion of the Board of Directors of the Parent Company.
 
3.2 Individual awards for the Management Committee of the Company are
recommended by the Committee and shall be submitted to the Great West Casualty
Company Management Development and Compensation Committee for their comments,
further recommendations and final approval.
 

-8-


3.3 Authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan, and to make the determinations which it
believes necessary or advisable for the administration of the Plan shall reside
with the CEO, ORI.
 
3.4 Notwithstanding any contrary provision herein, an account separate from any
2005 Plan Account shall be created under this Plan as of January 1, 2005 for
each Employee for whom an account had been maintained under the 2002 Plan (the
Employee’s “Unvested 2002 Plan and/or Performance Multiplier Account”). Such
account shall commence in the amount of any 2002 Plan Account credits which were
not yet vested as of December 31, 2004, if any. If all of the Employee’s 2002
Plan Account credits were fully vested as of such date, then the account created
hereunder shall be strictly for any Performance Multiplier Credits calculated
under paragraph (a) of Section 5.2 below. Except as otherwise specifically
provided herein, each Unvested 2002 Plan and/or Performance Multiplier Account
balance shall be administered under and subject to the provisions of this Plan.
 
ARTICLE FOUR
 
CALCULATION OF THE PERFORMANCE RECOGNITION POOL
 
4.1 Prior to May 31, but not before March 15 of each year, the Committee shall
determine the amount of the Performance Recognition Pool available for that
Calculation Year. The Performance Recognition Pool for any Calculation Year
shall ordinarily be equal to the lesser of:
 
(a) the Profit Sharing Base for the Calculation Year; or
 
(b) three and one-half percent (3.5%) (the “Trip Wire Multiplier”) of the
Company’s Consolidated Net Operating Income (after deductions of preferred stock
dividends, if any) for the Calculation Year; or
 
(c) a percentage (the “Salary Cap Multiplier”) of the Eligible Employees’ Base
Salaries, ranging from fifteen percent (15%) to fifty percent (50%), inclusive,
determined on the basis of the following scale:
 

-9-


Salary Cap Multiplier


                         Profit Sharing Base as %      Multiplier Applied
                   of Average   To Active Participants’
           Shareholders’ Equity    Base Salary  


     0% to 0.5%                                           40%
                  0.5% to 1.00%                                         40%
1.01% to 1.50%                                         50%
1.51% to 2.00%                                         50%
2.01% to 2.50%                                         60%
2.51% and Above                                    60%; or


(d) the average of the Profit Sharing Base ((a) above), the “Trip Wire
Multiplier” ((b) above) and the “Salary Cap Multiplier” ((c) above).
 
In the event, however, of an occurrence or circumstance becoming known to or
reasonably anticipated by the Committee following the end of the Calculation
Year, but before any awards have been determined, where such occurrence or
circumstance has or is reasonably likely to have a material effect on the
Company’s financial condition or the results of operations either for the
Calculation Year or the fiscal year thereafter, whether adverse or beneficial,
then the Committee may make such adjustment in the amount of the available
Performance Recognition Pool as it deems necessary or advisable in the exercise
of its discretion.


4.2 Notwithstanding any provision herein to the contrary, the Performance
Recognition Pool shall be zero for any Calculation Year if the Company incurred
a net operating loss or a net loss for the Calculation Year.
 
ARTICLE FIVE
 
ALLOCATION OF THE PERFORMANCE RECOGNITION POOL
 
5.1 Prior to March 1 each year, the CEO shall, in consultation with the
Committee, designate the Employees employed by the Employers who will be
eligible to share in the Performance Recognition Pool for that Calculation Year.
 

-10-


5.2 Prior to June 1 each year, the Committee shall recommend to the CEO, ORI,
allocations of any Performance Recognition Pool, such recommendations to have
considered the recommendations to the Committee from the CEO of the Company. In
designating Eligible Employees and allocating the Performance Recognition Pool
among the Accounts of the Eligible Employees for any Year pursuant to this
Article, the Committee shall consider the positions and responsibilities of
Employees, their accomplishments during the year, the value of such
accomplishments to the Company, the CEO’s expectations as to the future
contributions of individual Employees to the continued success of the Company
and such other factors as the Committee shall, in their discretion and judgment,
deem appropriate.
 
(a) First, the Performance Multiplier shall be calculated for all 2002 Plan
Accounts, including both the balances that were vested as well as unvested as of
December 31, 2004, of those Employees who have 2002 Plan Account balances on the
allocation date and were eligible and actively employed by the Employer during
such Calculation Year. Each such 2002 Plan Account at the beginning of the
Calculation Year shall be multiplied by the Performance Multiplier. The result,
however, shall be credited strictly to the Employee’s Unvested 2002 Plan and/or
Performance Multiplier Account balance. In no event, however, shall the
aggregate amount so credited exceed the lesser of fifteen percent (15%) of the
aggregate 2002 Plan Account balances on the allocation date or twenty percent
(20%) of the Performance Recognition Pool for that Calculation Year.
 
(b) From the remaining portion of the Performance Pool, the CEO of the Parent
Company may, in his or her discretion, reserve up to fifty percent (50%) of any
one year’s Pool which will not be allocated currently. The Committee may carry
forward the unallocated portion of the Performance Recognition Pool and allocate
all or a portion of it pursuant to this paragraph (b) during one or more of the
next succeeding three years; provided however, that the total amount of any one
year’s carry forward must be allocated by the end of the third year. The CEO of
the Parent Company shall participate in any future allocation of such carry
forwards as may be approved by the Committee.
 
(c) Following the allocations in paragraphs (a) and (b) above, the Committee
shall allocate for the Account of the CEO of the Company and to such other
senior Eligible Employees selected in consultation with the CEO as it deems
appropriate such individual award, if any, as the CEO, ORI, shall determine.
 

-11-


(d) Finally, the Committee shall submit its recommendations to the CEO, ORI, for
the allocation of the available balance, if any, of the current Performance
Recognition Pool to the remaining Eligible Employees.
 
ARTICLE SIX
 
DISTRIBUTIONS
 
6.1 Within ninety (90) days of the date the Committee and/or CEO make such
awards, an Eligible Employee shall automatically receive in cash one hundred
percent (100%) of any Performance Recognition Pool award up to Twenty-five
Thousand Dollars ($25,000) and fifty percent (50%) of any excess above that. The
remaining fifty percent (50%) of the excess of any such award shall be credited
to the Employee’s 2005 Plan Account balance as of such year and shall become
vested in accordance with the vesting schedule set forth in Section 6.3.
 
6.2 The 2005 Plan Account balance of each Employee who was either actively
employed by the Employer throughout the Calculation Year or whose employment had
terminated by reason of retirement in good standing or disability or death shall
be credited with interest for that Calculation Year, provided that the Company
had positive Consolidated Net Operating Income for that Calculation Year. The
rate of interest shall be equal to sixty-five percent (65%) of the Calculation
Year’s Composite Investment Income Yield, which shall be calculated by the
Parent Company’s Compensation Committee at the same time as it calculates the
Performance Recognition Pool for the Calculation Year. The balance to which such
interest is credited shall be the Employee’s 2005 Plan Account balance as of the
date the Compensation Committee calculates the Performance Recognition Pool for
that Calculation Year and shall include all interest previously credited
hereunder. No such interest shall be credited to any Unvested 2002 Plan and/or
Performance Multiplier Account balance, or to any Performance Multiplier credits
awarded under this Plan, or to any 2005 Plan Account which has a zero balance at
the end of the Calculation Year.
 

-12-


6.3 A portion of the amount of the credit in the 2005 Plan Account and any
Unvested 2002 Plan and/or Performance Multiplier Account of an Employee as of
the date he or she terminates his or her service for any reason, including
death, retirement for age or disability, shall be paid to the person or persons
entitled thereto at the times and in the manner provided by Section 6.4 hereof.
The amounts to be paid shall be known as a “vested interest,” and shall be equal
to the following percentage of the balance of his or her 2005 Plan Account and,
if applicable, Unvested 2002 Plan and/or Performance Multiplier Account balance
credits:
 
                 Completed Years                   To Be Paid
      of  Service         (Vested Interest)
                                       Less than One                            
0% 
One                                    10%
Two                                   20%
Three                                 30%
Four                                   40%
Five                                    50%
Six                                       60%
Seven                                 70%
Eight                                   80%
Nine                                    90%
Ten                                   100%


Any credits in either the 2005 Plan Account or the Unvested 2002 Plan and/or
Performance Multiplier Account of an Employee which have not vested by the date
of termination of the Employee’s service shall be forfeited. All such
forfeitures shall be allocated at the end of the Calculation Year in which they
occur to the combined 2005 Plan Accounts and Unvested 2002 Plan and/or
Performance Multiplier Accounts of all Employees who were actively employed by
an Employer on December 31 of that year. The allocation shall be made in the
ratio that the combined account balances of each such Employee on January 1 of
that year bears to the total combined account balances of all such Employees.


6.4 The vested interest of an Employee shall begin to be paid in substantially
equal quarterly installments over a period of five (5) years, with the first
such payment to be made on the later of:
 

-13-


(a) the date of the Employee’s termination of employment for any reason,
including death or disability, or the six-month anniversary of the date of
termination if the Employee is a “specified employee” at the time of termination
within the meaning of Code Section 409A; or
 
(b) the date on which the Employee attains (or would have attained if he or she
had lived) age 55.
 
For purposes of this Section, specified employee status will be determined based
on the twelve (12) months ended December 31 of each year and will be effective
for the twelve-month period commencing on April 1 of the following year.


6.5 Notwithstanding the foregoing Sections of this Article, an Employee’s entire
2005 Plan Account balance and Unvested 2002 Plan and/or Performance Multiplier
Account balance, if any, shall become fully vested and non-forfeitable and shall
be paid to him or her in a lump sum on the first day of the calendar quarter
following the date on which any Change of Control occurs. If there is a carry
forward balance not allocated pursuant to Section 5.3 when a Change of Control
occurs, such carry forward balance shall be immediately allocated among the 2005
Plan Accounts of all Employees in the ratio that each such Employee’s 2005 Plan
Account balance bears to the total of all such 2005 Plan Account balances. Said
additional amounts shall be one hundred percent (100%) vested and paid in
accordance with the provisions of this Article. Any subsequent contributions
allocated to an Employee’s 2005 Plan Account or Unvested 2002 Plan and/or
Performance Multiplier Account during the two (2) years following the occurrence
of a Change of Control because the Plan is continued in accordance with Section
8.2 hereof shall be non-forfeitable and shall be distributed immediately after
such allocation.
 
6.6 An Employee may designate in writing, on forms prescribed by and filed with
the Committee, a beneficiary or beneficiaries to receive any payments payable
after his or her death. If an Employee dies while employed by an Employer or
after he or she has begun to receive his or her benefits under this Plan, the
2005 Plan Account and any Unvested 2002 Plan and/or Performance Multiplier
Account balances (or the remainder thereof if the payment of benefits had
already commenced) shall be paid to the beneficiary or beneficiaries designated
by the Employee (or, in the absence of such designation, to his or her legal
representative).
 

-14-


6.7 Notwithstanding any other provisions of this Plan to the contrary, the
Committee may deduct from any payment under the Plan any taxes required to be
withheld by the Federal or any state or local government for the account of such
Employee.
 
ARTICLE SEVEN
 
FORFEITURE
 
7.1 As a condition to the continued receipt of benefits hereunder each Employee:
 
(a) shall be required for a period of three (3) years after his or her
termination of employment with an Employer hereunder to hold himself or herself
available to the Company and his or her Employer for reasonable consultation
inasfar as his or her health permits;
 
(b) shall not for a period of three (3) years after his or her termination of
employment with an Employer hereunder, either as an individual on his or her own
account, as a partner, joint venturer, employee, agent, salesman for any person;
as an officer, director or stockholder (other than a beneficial holder of not
more than one percent (1%) of the outstanding voting stock of a company having
at least 500 holders of voting stock) of a corporation, or otherwise directly or
indirectly,
 
(i) enter into or engage in any business competitive with that carried on by the
Company or his or her Employer within any area of the United States in which his
or her Employer or the Company is then doing business, providing Employee has
had access to any of the Company’s or his or her Employer’s trade secrets,
secret underwriting or business information, programs, plans, data, processes,
techniques, or customer information; or
 

-15-


(ii) solicit or attempt to solicit any of his or her Employer’s or the Company’s
customers with whom Employee has had contact as an Employee in the exercise of
his or her duties and responsibilities hereunder with the intent or purpose to
perform for such customer the same or similar services or to sell to such
customer the same or similar products or policies which Employee performed for
or sold to such customer during the term of his or her employment.
 
If the Committee determines that an Employee has refused to make himself or
herself available for consultation or violated his or her agreement, the
Committee may, by written notice to such Employee, cause his or her benefits to
be immediately suspended for the duration of such refusal or competition or if
payment of benefits had not yet commenced, notify the Employee that such
continued conduct will cause a forfeiture of his or her 2005 Plan Account and
any Unvested 2002 Plan and/or Performance Multiplier Account balance. If after
the sending of such notice the Committee finds that the Employee has continued
to refuse to consult or continue to compete with the Company or his or her
Employer for a period of 30 days following such notice, the Committee may
permanently cancel the Employee’s 2005 Plan Account and any Unvested 2002 Plan
and/or Performance Multiplier Account hereunder, and thereupon all rights of
such Employee under this Plan shall terminate. The foregoing forfeiture
provisions shall be inoperative following a Change of Control.


7.2 Any amounts forfeited pursuant to Section 7.1 hereof shall be allocated as a
forfeiture in accordance with Section 6.3 hereof.
 
ARTICLE EIGHT
 
AMENDMENT AND TERMINATION
 
8.1 The Company shall have the power at any time and from time to time, to amend
this Plan by resolution of its Board of Directors provided, however, that no
amendment under any circumstances may be adopted the effect of which would be to
deprive any Participant of his or her then vested interest, if any, in this
Plan.
 

-16-


8.2 The Company reserves the right to terminate this Plan by resolution of its
Board of Directors. Upon termination of this Plan, the credits in the 2005 Plan
Accounts and Unvested 2002 Plan and/or Performance Multiplier Accounts of
Employees shall become one hundred percent (100%) vested and non-forfeitable.
Distribution of the balances shall be made in accordance with Section 6.4 or 6.5
hereof upon the Employee’s subsequent retirement or termination of service.
There shall be no increase in a 2005 Plan Account or an Unvested 2002 Plan
and/or Performance Multiplier Account balance of an Employee between the date
the Plan is terminated and the date such balances are distributed. If a Change
of Control occurs, the Plan as it then exists must be continued, with interest
credited to 2005 Plan Account balances, and any available Performance Multiplier
credited to Unvested 2002 Plan and/or Performance Multiplier Account balances,
as provided in Sections 6.2 and 5.2, for two (2) years before it can be
terminated. Any unallocated balance carried forward shall be similarly allocated
prior to the expiration of such two-year period. All balances shall be fully
vested and distribution shall be made in accordance with Section 6.4 hereof.
 
ARTICLE NINE
 
MISCELLANEOUS
 
9.1 No Employee or any other person shall have any interest in any fund or
reserve account or in any specific asset or assets of the Company or any
Employer by reason of any credit to his 2005 Plan Account or Unvested 2002 Plan
and/or Performance Multiplier Account under this Plan, nor have the right to
receive any distribution under this Plan except as and to the extent expressly
provided for in the Plan.
 
9.2 Nothing in the Plan shall be construed to:
 
(a) give any Employee any right to participate in the Plan, except in accordance
with the provisions of the Plan;
 
(b) limit in any way the right of an Employer to terminate an Employee’s
employment; or
 
(c) be evidence of any agreement or understanding, express or implied, that an
Employer will employ an Employee in any particular position or at any particular
rate of remuneration.
 

-17-


9.3 No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Employee,
former Employee, or their beneficiaries, or in any manner be liable for the
debts, contracts, obligations or engagements of any person having a possible
interest in the Plan, voluntary or involuntary, or for any claims, legal or
equitable, against any such person, including claims for alimony or the support
of any spouse. Notwithstanding the foregoing, benefits under this Plan may be
assigned to or made subject of a valid living trust.
 
9.4 Notwithstanding any contrary provision herein, in the case of any assets set
aside (directly or indirectly) in a trust (or other arrangement as provided
under regulations issued by the Department of Treasury) for purposes of paying
deferred compensation under this Plan, no such assets (or trust) shall ever be
located or transferred outside the United States.
 
9.5 No acceleration of the time or schedule of any distribution or payment under
this Plan shall be permitted, except to the extent provided in regulations or
other guidance issued by the Department of the Treasury under Code Section 409A.
 
9.6 Notwithstanding any contrary provision herein, no transfer of assets shall
be made under or in connection with the Plan, or any compensation deferred under
the Plan, that would result in such assets becoming restricted to the provision
of benefits under the Plan in connection with a change in the Company’s
financial health, as provided under Code Section 409A and the regulations or
other guidance issued by the Department of the Treasury thereunder.
 
9.7 This Plan shall be construed in accordance with the laws of the State of
Nebraska in every respect, including, without limitation, validity in its
interpretation and performance.
 
9.8 Article headings and numbers herein are included for the convenience or
reference only, and this Plan is to be construed without any reference thereto.
If there be any conflict between such numbers and headings and the text hereof,
the text shall control.
 

-18-


9.9 Wherever appropriate, words used in this Plan in the singular includes the
plural and the masculine includes the feminine.
 


IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its duly
qualified officers and caused its corporate seal to be hereunto affixed on
this          day of    , 2006.




                ORI Great West Holdings, Inc.


                By:          


                Title:       






Attest:


By:          


Title:      
 
 
-19-


 
 